
	
		I
		112th CONGRESS
		1st Session
		H. R. 2242
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2011
			Mr. Scott of Virginia
			 (for himself, Mr. Paul,
			 Mr. Conyers,
			 Mr. Bartlett,
			 Ms. Norton,
			 Mr. Grijalva,
			 Mr. Cohen,
			 Ms. Waters,
			 Mr. Payne,
			 Ms. Jackson Lee of Texas,
			 Mr. Johnson of Georgia,
			 Mr. Nadler, and
			 Mr. Moran) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Controlled Substances Act and the Controlled
		  Substances Import and Export Act regarding penalties for cocaine offenses, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Cocaine Sentencing Act of
			 2011.
		2.Elimination of
			 increased penalties for cocaine offenses where the cocaine involved is cocaine
			 base
			(a)Controlled
			 Substances ActThe following
			 provisions of the Controlled Substances Act (21 U.S.C. 801 et seq.) are
			 repealed:
				(1)Clause (iii) of
			 section 401(b)(1)(A).
				(2)Clause (iii) of
			 section 401(b)(1)(B).
				(3)The sentence beginning
			 Notwithstanding the preceding sentence in section 404(a).
				(b)Controlled
			 Substances Import and Export ActThe following provisions of the Controlled
			 Substances Import and Export Act (21 U.S.C. 951 et seq.) are repealed:
				(1)Subparagraph (C)
			 of section 1010(b)(1).
				(2)Subparagraph (C)
			 of section 1010(b)(2).
				
